UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6224


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BERNARD BOSTIC,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00060-TLW-1; 4:13-cv-02134-TLW)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Bostic, Appellant Pro Se.     Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Bostic seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate            of         appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a    substantial          showing        of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating            that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.     Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bostic has not made the requisite showing.                             Accordingly, we

deny     Bostic’s        motion     for        appointment       of    counsel,       deny   a

certificate      of      appealability,              and    dismiss   the     appeal.        We

dispense     with        oral     argument        because       the    facts    and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3